Beckworth, J.
In accordance with stipulation of counsel that the items of merchandise marked “A” covered by the foregoing protests consist of rattancore sleighs similar in all material respects to those the subject of Imported Merchandise Company v. United States (56 Cust. Ct. 554, C.D. 2702), and that the items of merchandise marked “B” consist of rattancore “wheel barrels” similar in all material respects to those the subject of Imported Merchandise Company v. United States (52 Cust. Ct. 313, Abstract 68437), the claim of the plaintiff was sustained.